PER CURIAM.
Appellant filed a notice of appeal challenging an award of attorney’s fees pursuant to section 57.105, Florida Statutes, rendered by the court on November 29, 2011, as well as the issuance of a writ of garnishment on January 19, 2012. The appeal was filed January 30, 2012. We have previously dismissed the appeal of the award of attorney’s fees when the notice of appeal was not filed within thirty days of rendition. See Fla. R.App. P. 9.110(b); Mekertin v. Winn Dixie Stores, Inc., 869 So.2d 1286,1288 (Fla. 4th DCA 2004) (failure to file notice of appeal within thirty days of rendition precludes appellate court from taking jurisdiction over the appeal). As to the issuance of the writ of garnishment, the writ is issued by the clerk. It does not constitute an order of a lower tribunal. See Fla. RApp. P. 9.020(e)-(f). Therefore, it is not an appealable order. We thus dismiss the appeal from that document.
Appellant makes additional claims regarding judicial action taken on her request for exemptions from the writ of garnishment, as well as other matters occurring after the notice of appeal was filed. These may be subject to appeal from a final judgment on garnishment. Cf. McClintock v. Chittenden Trust Co., 906 So.2d 350 (Fla. 4th DCA 2005). They are not appealable from a notice of appeal of the writ of garnishment.
WARNER, STEVENSON and TAYLOR, JJ., concur.